Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 8, 2021

                                       No. 04-20-00126-CV

                                         Gabriel CANTU,
                                            Appellant

                                                 v.

                                    C & W RANCHES, LTD.,
                                           Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 180361CVA
                            Honorable Jessica Crawford, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                       Patricia O. Alvarez, Justice (dissenting)
                       Luz Elena D. Chapa, Justice (not participating)
                       Irene Rios, Justice
                       Beth Watkins, Justice
                       Liza A. Rodriguez, Justice
                       Lori I. Valenzuela, Justice

           Appellee C & W Ranches, Ltd.’s motion for en banc reconsideration is DENIED.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2021.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court